Title: From James Madison to Edmund Randolph, 15 February 1787
From: Madison, James
To: Randolph, Edmund


Dear Sir
N. York Feby 15th. 1787.
Having but recently got here I had not time to add a few private lines as I wished to our public letter. We have as yet no definitive information from Masts. touching the operations of Genl. Lincoln. Little doubt however is entertained that the insurrection will be effectually quelled. The Legislature of that State seem to have taken great spirits from the prospect. They have come at length to the Resolution of declaring the existence of a Rebellion, and it is said mean, to disarm and disfranchise all who have been engaged in it. We have no information from any other quarter, and I have not been here long eno. to collect any just idea of the general politics here. The papers of the day are very barren, and I inclose one only as introductory to my purpose of inclosing them as often as they may deserve it. Adieu Yrs. affy
Js. Madison Jr
